UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6150


TERRANCE GRIFFIN,

                Plaintiff - Appellant,

          v.

ELIZABETH HOLCOMB; RACHEL LADDAGA; GREALIN FRAZIER; WILLIAM
BRIGHTHARP; JOHN/JANE DOE, Doctor Lieber CI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:13-cv-02694-MGL)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Griffin, Appellant Pro Se.      Lydia L. Magee, Marian
Williams Scalise, Bruce Hendricks Smith, RICHARDSON, PLOWDEN &
ROBINSON, PA, Myrtle Beach, South Carolina; Elloree Ann Ganes,
Robert Holmes Hood, Jr., Robert Holmes Hood, Benjamin Houston
Joyce, HOOD LAW FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terrance          Griffin    appeals       the     district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief    on     his   42   U.S.C.    § 1983     (2012)    complaint.       We   have

reviewed the record and find no reversible error.                     Accordingly,

we      affirm     for      the      reasons      stated      by    the    district

court.     Griffin v. Holcomb, No. 0:13-cv-02694-MGL (D.S.C. Jan.

20, 2015).       We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented    in   the   materials

before    this    court     and   argument      would   not   aid   the   decisional

process.



                                                                            AFFIRMED




                                            2